COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-376-CV
 
 
IN 
RE MACKIEL BILLINGSLEY                                                              RELATOR

------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
         The 
court has considered relator's petition for writ of mandamus and the response of 
Real Party In Interest, the State of Texas. On January 15, 2004, the trial court 
dismissed the causes of action to which the petition relates. Accordingly, 
relator's petition for writ of mandamus is DENIED 
AS MOOT.

                                                                        PER 
CURIAM

 
PANEL 
B:    McCOY, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
January 21, 2004
 

 
NOTES
1. 
See Tex. R. App. P. 47.4.